Citation Nr: 0935583	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-30 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Veterans Health 
Administration, South Central VA Health Care Network 


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
Saint Francis Hospital from March 27, 2008 to March 28, 2008.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from February 1968 to 
January 1970.   
He died in April 2009.  At the time of medical treatment in 
March 2008, he had a total disability, permanent in nature, 
resulting from a service-connected disability.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2008 decision by the Department 
of Veterans Affairs (VA) South Central VA Health Care Network 
in Jackson, Mississippi.  The appellant is a private 
hospital.

Procedural history

In an April 2008 determination, the VA South Central VA 
Health Care Network in Jackson, Mississippi granted payment 
or reimbursement of unauthorized medical expenses for the 
first 24-hour period of hospitalization at Saint Francis 
Hospital, from Mach 26, 2008 to March 27, 2008, and denied 
payment or reimbursement of unauthorized medical expenses 
incurred at that facility from March 27, 2008 to March 28, 
2008.  The appellant hospital perfected an appeal as to the 
denial of payment or reimbursement of the cost of 
unauthorized medical services provided to the Veteran by 
their facility from March 27, 2008 to March 28, 2008.  


REMAND

The appellant hospital in essence seeks payment or 
reimbursement of unauthorized medical expenses incurred at 
that facility from March 27, 2008 to March 28, 2008.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.
Reasons for remand

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)] includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The VA South Central VA Health Care Network has not provided 
the appellant hospital a VCAA letter.  The Board has been 
prohibited from itself curing this defect.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  A VCAA letter must be provided to the 
appellant.

There is a three-prong test for meeting the requirements of 
entitlement to payment or reimbursement for unauthorized 
medical expenses. Failure to satisfy any of the three 
criteria precludes VA from paying unauthorized medical 
expenses incurred at a private facility.  There must be a 
showing that:

(1) The care and services rendered were for a service-
connected disability.

(2) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.

(3) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

The key element here is (2), the existence of a medical 
emergency.  VA regulations in essence provide that a medical 
emergency shall be deemed to have ended at that point when a 
veteran who received emergency hospital care could have been 
transferred from the non-VA facility to a VA medical center 
for continuation of treatment for the disability.  From that 
point on, no additional care in a non-VA facility will be 
approved for payment by VA.  See 38 C.F.R. § 17.121 (2008).  
The agency of original jurisdiction determined that a medical 
emergency ceased after 24 hours of care at the appellant 
hospital and has refused to pay for additional medical 
treatment.  In essence, the appellant hospital appears to 
contend that a medical emergency existed for the entire 
period of hospitalization from March 26-28, 2008.  

As part of the VCAA notice, the appellant hospital should be 
afforded the opportunity to submit a medical opinion showing 
that the Veteran's medical emergency did not end on March 27, 
2008.

VA medical opinion

As has been discussed above, the outcome of this case appears 
to hinge on when a medical emergency ceased.  This 
determination must be made by a physician.
See 38 C.F.R. § 17.121 (2008).

In April 2008, a VA registered nurse determined that the 
medical emergency ended on March 27, 2008.  In August 2008, a 
VA clinical reviewer also opined that the medical emergency 
ended on March 27, 2008.  It is unclear whether this VA 
clinical reviewer is a physician.  Clarification as to the VA 
reviewer's credentials is necessary.

Accordingly, the case is REMANDED to the VA South Central VA 
Health Care Network in Jackson, Mississippi for the following 
action:

1. The VA South Central VA Health Care 
Network must provide the appellant 
hospital with a VCAA letter which 
specifies what type of evidence it may 
provide in support of its claim.  The 
VCAA letter should specifically inform 
the appellant hospital that they may 
submit a medical opinion indicating that 
the Veteran's medical emergency did not 
end on March 27, 2008.  An appropriate 
amount should be provided for a response.

2.  The VA South Central VA Health Care 
Network must clarify whether the VA 
reviewer who opined in August 2008 that 
the medical emergency ended on March 27, 
2008 is a physician.  If the VA clinical 
reviewer is not a physician, a medical 
opinion from a VA physician as to whether 
the Veteran's medical emergency ended on 
March 27, 2008 must be obtained.  Any 
such obtained opinion should be 
associated with the Veteran's claims 
file.

3.  After the development requested above 
has been completed, and after undertaking 
any additional development it deems 
necessary, the VA South Central VA Health 
Care Network should review the record and 
readjudicate the appellant hospital's 
claim.  If the decision remains 
unfavorable to the appellant, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.  

The appellant hospital has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



